The Supreme Court providently exercised its discretion in granting that branch of the motion of the defendant Rosa Martinez which was, in effect, pursuant to CPLR 5015, to vacate so much of a judgment entered January 13, 2009, as was in favor of the plaintiff Sergio Fuentes and against her in the principal sum of $1,613,880.18, and in granting Martinez leave to file and serve an answer. Martinez provided a reasonable excuse for her default and demonstrated the existence of a potentially meritorious defense to the action (see CPLR 5015 [a] [1]; Eugene Di Lorenzo, Inc. v A.C. Dutton Lbr. Co., 67 NY2d 138, 141 [1986]; Hodges v Sidial, 48 AD3d 633 [2008]; Ray Realty Fulton, Inc. v Lee, 7 AD3d 772 [2004]). Moreover, vacatur of the default is consistent with the strong public policy of resolving cases on their merits (see Dimitriadis v Visiting Nurse Serv. of N.Y., 84 AD3d 1150 [2011]; O’Loughlin v Delisser, 15 AD3d 372 [2005]). Mastro, J.P., Florio, Leventhal, Belen and Cohen, JJ., concur.